Citation Nr: 1120937	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  10-10 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a groin disorder.

2.  Entitlement to service connection for a right and left hip disability.

3.  Entitlement to service connection for a right and left knee disability.

4.  Entitlement to service connection for a neck disability.

5.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a low back disorder (also diagnosed as lumbar strain), and, if so, whether service connection for this disability is warranted.  


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to March 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the RO in Little Rock, Arkansas, which, in relevant part, denied service connection for a groin disorder, a bilateral hip disability, a bilateral knee disability, and a neck disability and also denied reopening a previously denied claim for service connection for a low back disorder (claimed as lumbar strain).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In the substantive appeal which was received at the RO in March 2010, the Veteran indicated that did not desire a personal hearing before a Veterans Law Judge (VLJ).  Thereafter, in a letter dated on December 28, 2010, the RO notified the Veteran that his appeal had been certified to the Board.  Also in that letter, the RO informed the Veteran that, if he wished to testify at a personal hearing, he should submit such a request within 90 days of the date of that correspondence.  

In a January 2011 letter, the Veteran's attorney, on the Veteran's behalf, requested a hearing before a VLJ, either in person at the RO or by videoconference.  This request was clearly received within ninety days of the notice of certification.  As the Veteran's representative requested a hearing before the Board within the ninety-day window and prior to the Board's consideration of the appeal, and as the Veteran has not been provided a hearing in accordance with his request, it is appropriate to remand this case for due process reasons.  38 U.S.C.A. § 7104 (West 2002) & 38 C.F.R. § 20.700 (2010).  

Accordingly, the case is REMANDED for the following action:

Take appropriate steps to schedule the Veteran for either an in-person hearing at the RO, or a videoconference hearing, with a VLJ in accordance with his request.  The Veteran should be notified in writing (at his latest address of record) of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.  

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


